Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made this application is a CONTINUATION of application 16/258,219 filed on 01/15/2019 (U.S. Patent No. 10,909,622) which  is a CONTINUATION of application 13/493,173 filed on 06/11/2012 (U.S. Patent No. 10,210,571) which is a CONTINUATION of application 13/306,369 filed on 11/29/2011 (U. S. Patent No. 8,200,572) which is a CONTINUATION of application 12/395,603 filed on 02/27/2009 (U. S. Patent No. 8,069,108) ) which is a DIVISIONAL of application 11/189,329 filed on 07/26/2005 (U. S. Patent No. 7,933,828).

DETAILED ACTION
	Claim 1 presented for examination on 01/29/2021. Applicant filed a preliminary amendment on 03/11/2021 canceling claim 1 and adding new claims 2-21. Therefore, the claims 2-21 are pending.
	Examiner unable to reach applicant representative in multiple attempts to discuss potential amendments to claims to place the application into a condition of allowance. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	As per claims 2 and 12, the claim recites “shift in real time the first icon and the second icon toward a first direction along an axis of the graph as time progresses” when the clams as recited failed to relate time with ”order entered in the market” and “indicia presented in the GUI comprising a two-dimensional graph.” The claims as recited  further failed to link time with first/second order,  first/second difference, two-dimensional graph, and first/second icon as recited in the claim making the claims indefinite. 
Appropriate correction is required (see Specification paragraph [0025]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 2 and 12, the claim recites “shift in real time the first icon and the second icon toward a first direction along an axis of the graph as time progresses”.
Examiner reviewed support for the above claim limitation in the disclosures submitted: 
[0025] In general, a system is provided for analyzing and displaying a limit order book of an electronic trading exchange in a manner that may be used by traders to make trading decisions. In certain embodiments, the system may record and graphically display each bid and offer (and/or other limit orders) entered onto the electronic trading exchange at various prices over a particular period of time, such as a period of time from the present extending back a particular amount of time. The graphical display may be updated periodically, and in some embodiments, substantially in real time. In certain embodiments, the graphical display includes a plot indicating the price of the limit orders along a first axis (e.g. vertical axis) and the time that the limit orders were entered onto the market along a second axis (e.g. horizontal axis). The plot may be illustrated as a "moving window" display that shifts along the horizontal axis over time. Thus, a trader viewing the graphical display of the limit order book may visualize various characteristics of the market, such as the number, size and/or density of bids and/or offers are various prices over time. Thus, the trader may be able to recognize trends in the market, such as buying pressure or selling pressure, for example.

The written description only supports “the graphical display includes a plot indicating the price of the limit orders along a first axis (e.g. vertical axis) and the time that the limit orders were entered onto the market along a second axis (e.g. horizontal axis) and  a "moving window" display that shifts along the horizontal axis over time.
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-21 of instant application are rejected on the ground of non-statutory double patenting over claims 1-20 of U. S. Patent No. 10,909,622, and claims 1-20 of U. S. Patent No. 10,210,571, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘571 and patent ’622 and is covered by the patents since these patents and the instant application are claiming common subject matter except the patent ‘571 and ‘622 include additional limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and patent ‘622  and patent ‘571 are significantly similar with respect to limitations “receive data representing orders entered onto an electronic market; determine a first difference between a price of a first order and a market price; determine a second difference between a price of a second order and a market price; display indicia representing the orders on a graphical user interface, the graphical user interface comprising a two-dimensional graph; display on the graphical user interface a first icon and a second icon respectively corresponding to the first order and the second order; adjust a visual indicator of the first icon and the second icon to respectively correspond to changes in the first difference and changes in the second difference; and shift in real time the first icon and the second icon toward a first direction along an axis of the graph as time progresses.” 
As per the patent ‘571, the claims in the instant application do not include limitations of : “each order comprising a respective order price and a respective order time, the orders comprising a first order to buy or sell a trading product and a second order to buy or sell the trading product”, “the graphical user interface comprising a plot with order prices along a first axis and order times along a second axis”, and  “decrease a respective brightness of the first icon or the second icon as the first market distance or the second market distance decreases; and increase a respective brightness of the first icon or the second icon as the first market distance or the second market distance increases.” 
As per patent’ 622, the instant application does not include limitation of “each order comprising a respective order price and a respective order time, the orders comprising a first order to buy or sell a trading product and a second order to buy or sell the trading product”, and “the graphical user interface comprising a plot with order prices along a first axis and order times along a second axis”
The dependent claims 3-11 and 13-21 of instant applicant essentially identical to dependent claims 3-20 of patent ‘517 and claims 2-10 and 12-20 of patent ‘622.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 2-21 are directed to apparatus and method for adjusting displayed icon corresponding order in response to change in difference market distance  and shifting the icon in real time toward direction of time axis. The claims 2-21 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 2 is directed to an apparatus comprising one or more devices. The claimed apparatus is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 
Claim 11 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for displaying  and analyzing limit order book. A process is one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 2 and 11 are similar and they are is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “receive data; determine a first difference between a price  and a market price; display indicia representing the orders on a graphical user interface; display on the graphical user interface a first icon and a second icon respectively corresponding to the first order and the second order.”
The limitations of receive data; determine a first difference between a price  and a market price; display indicia on a graphical user interface; display a first icon and a second icon respectively corresponding to the first order and the second order, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind, similar to  Mortgage Grader, Inc., v. First Choice Loan Servcs., a computer implemented method and system for anonymous shopping loan packages,  thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “by processor” language, “receiving,” “determining,” and “displaying,” in the context of this claim encompasses the user manually receiving, determining and display data…….” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “adjust a visual indicator of the first icon and the second icon to respectively correspond to changes in the first difference and changes in the second difference; and shift in real time the first icon and the second icon toward a first direction along an axis of the graph as time progresses.” The claim set is integrated into a practical application by providing graphical presentation of real-time updated trading data to traders/users enabling the traders/users to visualize various characteristics of the market environment and make trade decisions recognizing trends in the market (see specification: paragraph [009]). The shift along the time-axis for the period of time by displaying displacement of data over time by adjusting the properties of visual indicators as they shift in direction along the time axis corresponding to progression in time thereby enables traders to recognize tends in the market such as buying pressure or selling pressure improving the graphical user interface itself (see specification: paragraph [0025, 0056, 0057, 0060-0063]).The additional element as recited is not consistent with other limitations in the claim as described in USC 112 (a) and (b) rejections above. The claim would be eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility provided that the pending rejections under USC 112 (a) and (b) as described above be obviated.

Remarks
As per cited/searched prior arts, the notable prior art of Duquette et al. (U.S. Pub No. 2005/0228735) disclosed charting security exchange trading and market information and each plot point distinctive icon indication showing whether the transaction was initiated by a buyer or seller (see abstract). Ito et al (U.S. Pub No. 2006/0143574) displaying plurality of icons on display device and reducing and enlarging the icons (see abstract). Friesen et al. (U.S. Patent No. 6,993,504) disclosed displaying bid and offer icon size based on quantity and value of bid and offer (see abstract, Fig. 5). The Non-Patent Literature of Makeig et al. disclosed moving window of EEG data under investigation (see page 1, Fig. 3). The International Publication prior art of Engel et al. (WO 2004/102520) disclosed display control system adjusting color and brightness of an image (see abstract). However, the prior art of record neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set.
The claims in instant application is similar to claims in parent patent U.S. Patent No. 10,909,622. Applicant is requested to obviate pending rejections under USC 101 and USC112 (a) and (b) as presented above for further consideration of the instant application.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
	Masuda (U.S. Pub No. 2006/0195383) teaches generating and displaying stock index.
	Ram et al. IV (U. S. Pub No. 2006/0069635) teach user interface for buying and selling items.
	Singer et al. (U.S. Pub No. 2007/0156570) teach trading interface for incorporating a chart.
	Tertitski et al. (U.S. Patent No. 6,493,681) teach visual analysis of investment strategies.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        06/14/2022